          Case 1:12-cr-00260-RJS Document 82 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

        -v-                                                     No. 12-cr-260 (RJS)
                                                                     ORDER
 JOHN RUBEO,

                               Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

       On November 10, 2020, the Court ordered Supervisee John Rubeo and the government to

file responses to the motion of non-party Jerry Capeci, which seeks to unseal certain documents

related to the alleged violations of supervised release discussed during the course of the Court’s

October 16, 2020 status conference. (See Doc. No. 80.) That order further provided that Capeci

could file a reply to the responses by November 18, 2020. While the government publicly docketed

its response, Rubeo did not. (See Doc. No. 81.)

       The Court finds that Rubeo has not rebutted the presumption of open records required to

justify maintaining Rubeo’s November 13, 2020 letter under seal. See United States v. Amodeo,

71 F.3d 1044, 1050 (2d Cir. 1995). To the extent Rubeo seeks to seal the letter because it

references his cooperation, the fact that Rubeo was a cooperator is a matter of public record – and

something he openly spoke about in the podcast that precipitated the recent conference. Further,

the conditions of supervised release applicable to Rubeo reference cooperation and are publicly

docketed in the judgment in this case. (See Doc. No. 64.) Under these circumstances, the fact that

Rubeo has cooperated with the government or that he continues to communicate from time to time

with law enforcement is not, without more, a basis for sealing. Accordingly, and because the letter

does not otherwise provide specific personal or private details about Rubeo or his family, IT IS
           Case 1:12-cr-00260-RJS Document 82 Filed 11/17/20 Page 2 of 2




HEREBY ORDERED THAT Rubeo shall file his November 13, 2020 letter on the public docket,

no later than November 17, 2020.

         For similar reasons, the Court denies Rubeo’s request to redact references to cooperation

or contact with law enforcement in his November 2, 2020 letter. The Court also denies his request

to redact references to Rubeo’s employment or communications by or with others on social media.

Rubeo again fails to articulate specific reasons explaining how these details implicate privacy

concerns sufficient to overcome the strong presumption in favor of open records. Nonetheless, the

Court finds that Rubeo has overcome the presumption of open records with respect to certain facts

involving the medical history of Rubeo and his family, as well as the living and/or personal

financial arrangements of Rubeo’s immediate family. See Amodeo, 71 F.3d at 1050. Accordingly,

IT IS HEREBY ORDERED THAT Rubeo shall file on the public docket his November 2, 2020

letter, with limited redactions as permitted in this paragraph, no later than November 17. 2020.

For the avoidance of doubt, Rubeo shall not docket the Probation Office’s report, as Capeci’s

request to unseal that document remains under consideration. The Court will rule on that motion

in due course.

         Finally, to allow Capeci sufficient time to respond to Rubeo’s November 13, 2020 letter,

IT IS FURTHER ORDERED THAT Capeci may file his reply no later than November 20, 2020.

SO ORDERED.

Dated:           November 17, 2020
                 New York, New York

                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation




                                                 2
